Citation Nr: 0808298	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-03 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left eye 
disorder, to include uveitis or iritis and, if so, whether 
service connection is warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1968 to 
November 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.


FINDINGS OF FACT

1. In a decision dated in May 1999, the RO denied service 
connection for a left eye condition, to include uveitis or 
iritis, based on the finding that there was no competent 
medical evidence linking the veteran's current left eye 
disorder to active service; the veteran did not appeal the 
May 1999 decision within one year of being notified.

2. Evidence submitted since the May 1999 rating decision, not 
previously considered, is of such significance that it must 
be considered to fairly decide the merits of the claim.

3.  A left eye disorder, to include uveitis or iritis, was 
not manifested in service, and there is no etiological 
relationship between the veteran's current left eye disorder 
and his active service.


CONCLUSIONS OF LAW

1. The May 1999 RO decision denying the claim of service 
connection for a left eye condition is final.  38 U.S.C.A. §§ 
5108, 7105 (West 2002).

2. The evidence received subsequent to the May 1999 RO 
decision is new and material and the claim of service 
connection for a left eye disorder is reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  A left eye disorder, to include uveitis or iritis, was 
not incurred in active service.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in August 2004.  
The RO's December 2003 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

Furthermore, the December 2003 letter to the veteran provides 
sufficient notice as to what is needed in terms of new and 
material evidence so as to satisfy he notice provisions of 
Kent.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Tomah VA 
Medical Center (VAMC) as well as Social Security 
Administration records have also been obtained.  The 
appellant has submitted private treatment records from Dr. 
Lahmayer, Gundersen Eye Clinic (GEC), Chippewa Valley Eye 
Clinic (CVEC) and Gundersen Lutheran Medical Center (GLMC).  
The veteran was afforded VA examinations in July 2004 and 
January 2005.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. 
§ 3.159 (c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 
1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

I.  New and Material Evidence

The veteran seeks service connection for a disorder of the 
left eye.  This claim was previously considered and denied in 
a May 1999 rating decision.  The veteran did not appeal this 
decision; therefore, the May 1999 decision is final.  38 
U.S.C.A.       § 7103(a); 38 C.F.R. § 20.1103 (2007).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2007).  The credibility of the evidence is 
presumed in determining whether new and material evidence has 
been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the previous denial of 
service connection for a left eye disorder consisted of the 
veteran's service medical records, treatment reports from the 
Medical Eye Clinic and a statement from Dr. Lahmayer, a 
private physician.  The veteran had failed to report for a 
March 1999 VA examination.  While there was evidence of an 
eye injury during service as well as evidence of a current 
disability, there was not sufficient competent medical 
evidence included in the record providing an etiological link 
between the two.  As such, service connection was denied on 
the basis that the veteran's current left eye disorder is not 
etiologically linked to his active service. 

In support of his claim to reopen, the veteran has submitted 
VA treatment records from the Tomah VAMC, treatment reports 
from GEC, GLMC and CVEC, another statement from Dr. Lahmayer 
and July 2004 and January 2005 VA examinations providing a 
competent medical opinion as to the etiology of his current 
left eye disorder.  Thus, as the evidence received since the 
May 1999 RO decision relates to an unestablished element of 
service connection, it is new and material and is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim.

Accordingly, pursuant to 38 C.F.R. § 3.156, new and material 
evidence has been submitted, and the claim for service 
connection for a left eye disorder must be reopened.  The 
Board will now address the claim on the merits.

II.  Service Connection

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran maintains that he currently suffers from a left 
eye disorder as a direct result of his active service.  
Specifically, he asserts that his currently diagnosed left 
eye disorder is a result of an in-service incident in which 
he was struck in the eye by a two-by-four.  

Evidence of record reveals that the veteran currently suffers 
from a left eye disorder, diagnosed as recurrent iritis.  
However, the competent, probative evidence of record does not 
etiologically link the veteran's current disability to his 
service or any incident therein.  Service medical records 
indicate the veteran sought treatment for the removal of a 
piece of metal lodged in his eye in February 1969.  These 
records indicate the veteran was given bacitracin, and by the 
next day nothing was seen in his eye.  A November 1969 
separation physical indicates the veteran's eyes to be 
normal.  In addition, a November 1969 Report of Medical 
History, completed and signed by the veteran in conjunction 
with his separation from active duty, indicates no incidence 
of eye trouble.

The Board observes that, in the instant case, there is no 
evidence of continuity of symptomology since active service.  
Evidence of record indicates that the veteran was first 
diagnosed with iritis of the left eye in 1982.  This is more 
than 10 years since the veteran separated from service; this 
significant lapse in time between the active service and the 
first evidence of iritis weighs against the veteran's claim.  
The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  

The Board notes that the record contains a difference of 
opinion on whether the veteran's currently diagnosed left eye 
disorder is etiologically related to his active service.  In 
this regard, the veteran has submitted September 1998 and 
September 2004 statements by Dr. Lahmayer, a private 
physician.  In his statements, Dr. Lahmayer opines that the 
veteran's recurrent iritis of the left eye is a direct result 
of a blunt trauma injury to the left eye in 1969, which 
caused iris damage.  Dr. Lahmayer further states that the 
iris damage suffered during active service is the direct 
cause of the veteran's recurrent iritis  or, at the least, 
has aggravated an as yet unidentified systemic cause for the 
veteran's current disorder.

However, VA examiners in July 2004 and January 2005 both 
concluded that the veteran's current left eye disorder is 
less likely than not a result of his active service.  In this 
regard, the July 2004 VA examiner reached this conclusion due 
to the recurrent nature of the veteran's disorder and the 
fact that it is found in both eyes, and not just the eye 
injured in service.  Additionally, the January 2005 VA 
examiner noted that there is no indication in the veteran's 
service medical records that his left iris was torn by the 
injury sustained in service.  The examiner also took note 
that no documented eye examinations since leaving service 
have commented on the veteran's left iris being torn.  As 
such, the January 2005 VA examiner concluded that the 
superficial trauma sustained while in service "has had no 
ill effect on [the veteran's] eyes."

In deciding whether the veteran's left eye disorder is 
etiologically related to his active service, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others. Evans 
v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id; see also Colvin v. Derwinski, 1 Vet. App 171 
(1991).

Here, there are legitimate reasons for accepting the VA 
examiners' unfavorable medical opinions over the favorable 
treating physician's statement.  With regard to medical 
evidence, an assessment or opinion by a health care provider 
is never conclusive and is not entitled to absolute 
deference.  Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Also, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).

While the veteran's treating physician offers a rationale for 
his opinions, the Board finds that these opinions are not 
supported by the evidence of record.  In this regard, the 
Board observes that Dr. Lahmayer's opinion is based on the 
veteran's iris having been torn in service; however, as noted 
by the January 2005 VA examiner, there is no competent 
evidence of record that the veteran has ever suffered a torn 
iris.  In addition, Dr. Lahmayer did not examine the 
veteran's entire claims folder, but appears to have relied 
solely on the veteran's reported history.  As such, Dr. 
Lahmayer's opinions are not probative enough to warrant 
entitlement to service connection.  See Miller v. West, 11 
Vet. App. 345, 348 (1998) (medical opinions must be supported 
by clinical findings in the record; bare conclusions, even 
those made by medical professionals, which are not 
accompanied by a factual predicate in the record, are not 
probative medical opinions).  In comparison, the VA 
examiners' opinions were rendered after a review of the 
claims file, including the veteran's pertinent medical 
records and history.  Thus, the Board finds that the VA 
examiners' July 2004 and January 2005 medical opinions are 
accordingly more probative than those rendered by Dr. 
Lahmayer.

The Board acknowledges that the veteran has submitted buddy 
statements supporting his assertion that he was struck in the 
left eye with a two-by-four, causing an injury to his left 
eye.  However, as noted above, while there is no competent 
medical evidence of record indicating the veteran sought 
treatment for such an injury while in service, the January 
2006 VA examiner addressed this issue, concluding that such a 
blunt injury to the eye would not have caused the veteran's 
current left eye disorder.

The Board also acknowledges that the veteran himself has 
claimed his left eye disorder is the result of his in-service 
eye injury.  However, as a layman, the veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).  

In sum, both the July 2004 and January 2005 VA examiners 
found it less likely than not that the veteran's left eye 
disorder, diagnosed as recurrent iritis or uveitis, to be a 
function of his in-service eye injury.  While the veteran has 
submitted a medical opinion in support of his claim, the 
Board finds that this opinion is not probative, as it is not 
supported by the evidence of record.  There is no other 
competent medical evidence included in the record to support 
the veteran's assertion that his left eye disorder is 
etiologically related to his active service.  In addition, 
the absence of any medical records of a diagnosis or 
treatment for over ten years after service is probative 
evidence against the claim for direct service connection.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a left eye disorder, and the benefit of the doubt rule does 
not apply.  See 38 U.S.C.A. § 5107 (West 2002).









	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been submitted, the claim of 
service connection for a left eye disorder, to include 
uveitis or iritis, is reopened.

Service connection for a left eye disorder, to include 
uveitis or iritis, is denied.





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


